DETAILED ACTION
This office action is in response to applicant’s filing dated December 4, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 11-23 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed December 4, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 11, 13, and 14; and addition of new claim(s) 16-23.  Claim(s) 1-10 were previously canceled.
Applicants elected without traverse multiple sclerosis as the elected disease species and S-allyl-cysteine as the elected compound of formula (I) species in the reply filed on June 15, 2020 is acknowledged.  The requirement is still deemed proper.  
New claims 16-23 are directed to the elected species and thus are presently under examination.
Claims 11-23 are presently under examination as they relate to the elected species: Multiple sclerosis and S-allyl-cysteine.

Priority
The present application is a national stage entry of PCT/ES2018/070056 filed on January 25, 2018, which claims benefit of foreign priority to ESP 201730093 filed on January 26, 2017.  The effective filing date of the instant application is January 26, 2017. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15 and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arad et al (WO 2009/137827 A2).
Regarding claims 11-15, and 21, Arad teaches a method of treating a disease, condition, or symptom associated with systemic and/or vascular inflammation in a mammal wherein the disease is multiple sclerosis (claims 40 and 42) comprising orally administering to the mammal a composition comprising a sustained release (SR) component, wherein the SR component comprises a N-acetylcysteine analog thereof (claim 1) wherein the analog of N-acetylcysteine is S-allyl-cysteine (claim 8).

Regarding claims 19 and 20, Arad teaches the elected compound, S-allyl-cysteine.  MPEP 2112.01.II. states: 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In the instant case, Arad teaches a method of treating multiple sclerosis comprising orally administering a composition consisting of S-allyl-cysteine, the elected compound of Formula (1).  The compound taught by Arad is the same as the instantly elected compound and 

Regarding claims 22 and 23, the limitations of claims 22 and 23 appear to further define the components of (b) however do not require the administration of the composition consisting of (b).  Thus, the limitations of claims 22 and 23 are construed to have been met by the administration of a composition consisting of (a) S-allyl-cysteine.  The Examiner further notes an amount of equal to or less than 30% by weight (instant claim 11),  equal to or less than 20% by weight (instant claims 22), or equal to or less than 10% by weight of sulfoxides of S-alkenyl-L-cysteine and sulfoxides of S-alkyl-cysteine (instant claim 23) is construed as encompassing 0%.  Thus, the limitations of claims 22 and 23 are construed to have been met by the administration of a composition consisting of (a) S-allyl-cysteine.
Thus, the teachings of Arad anticipate the method of claims 11-15 and 19-23. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arad et al (WO 2009/137827 A2) as applied to claims 11-15 and 19-23 above.
instant claim 16), at least 50 mg/kg body weight (instant claim 17), or in the range from 18 mg/kg body weight to 50 mg/kg body weight (instant claim 18). 
However, Arad does teach the SR component may contain from about 50 to about 2400 mg of N-acetylcysteine analog, for example about 50 mg, about 75 mg, about 100 mg, about 150 mg, about 200 mg, about 250 mg, about 300 mg, about 350 mg, about 400 mg, about 450 mg, about 500 mg, about 550 mg, about 600 mg, about 650 mg, about 700 mg, about 750 mg, about 100 mg, about it and 50 mg, about 900 mg, about 950 mg, about 1000 mg, about 1100 mg, about 1200 mg, about 1300 mg, about 1400 mg, or about 1500 mg, about 1600 mg, about 1700 mg, about 1800 mg, about 1900 mg, about 2000 mg, about 2100 mg, about 2200 mg, about 2300 mg, or about 2400 mg.  Assuming the average weight of an adult human is about 70 kg, an amount of 50 to about 2400 mg is about 0.7 to about 34.3 mg/kg body weight.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 16-18 with a reasonable expectation of success.


Conclusion
Claims 11-23 are rejected.
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628